DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 8,511,670 B2).
Regarding claim 1, Maeda discloses an apparatus comprising: an opening and closing member 50 configured to be rotatable and configured to be located at a closed position and an open position; a rotating member 51 
Regarding claim 3, Maeda discloses the apparatus according to claim 1, wherein a center of rotation 51a of the rotating member 51 is disposed at a lower portion of the opening and closing member 50 when the opening and closing member is located at the closed position.
Regarding claim 5, Maeda discloses the apparatus according to claim 1, wherein the opening and closing member 50 comprises an accommodating portion configured to accommodate the rotating member 51. See, e.g., Fig. 4 – element 50 is housed partially inside element 51.

Regarding claim 8, Maeda discloses the apparatus according to claim 1, wherein a center of gravity of the rotating member 51 is disposed in a vicinity of a center of rotation 51a of the rotating member when the opening and closing member is located at the closed position. See Fig. 5D.
Regarding claim 9, Maeda discloses the apparatus according to claim 1, wherein a center of gravity of the assist member 52 is disposed in a vicinity of a center of rotation 52a of the assist member when the opening and closing member is located at the closed position. See Fig. 5D.
Regarding claim 13, Maeda discloses the apparatus according to claim 1, further comprising: a sheet supporting portion 2 configured to support the sheet to be conveyed; and a sensor (see col. 5, lines 43-49) configured to detect a rotation of the rotating member 51, wherein the rotating member is rotated by the sheet on the sheet supporting portion.
Regarding claim 14, Maeda discloses the apparatus according to claim 13, wherein a rotation center 51a of the rotating member 51 is above the sheet supporting portion 2 in a state that the opening and closing member is located at the closed position. See Figs. 1 and 5D.
Regarding claim 15, Maeda discloses the apparatus according to claim 1, wherein the assist member 52 is configured not to act on the rotating 
Regarding claim 16, Maeda discloses an image reading apparatus which reads an image of a sheet, the image reading apparatus comprising: an opening and closing member 50 configured to be rotatable and configured to be located at a closed position and an open position; a rotating member 51 rotatably provided on the opening and closing member and configured to be rotatable by the sheet; an assist member 52 rotatably provided on the opening and closing member, the assist member being configured to be located at a first position when the opening and closing member is located at the closed position and configured to be located at a second position when the opening and closing member is located at the open position; and a reading portion 100 configured to read an image formed on a sheet, wherein the assist member is configured to be separated from the rotating member when the assist member is located at the first position, and the assist member is configured to be rotatable from the first position to the second position with a rotation of the opening and closing member from the closed position toward the open position so that the assist member presses the rotating member and urges a leading edge of the rotating member toward a side of the opening and closing member. See col. 5, lines 3-42.
Regarding claim 17, Maeda discloses an image forming apparatus which forms an image on a sheet, the image forming apparatus comprising: .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Osada (US 2015/0259162 A1).
Regarding claim 6, Maeda discloses the apparatus according to claim 1, wherein a conveying unit 33 is located in a vicinity of the rotating member 57, the conveying unit having a conveying member which conveys a sheet. Kondo lacks the explicit disclosure of the conveying unit being configured to be detachably attachable to the opening and closing member. Osada teaches the use of a detachable feeding roller, in order to replace the roller when it becomes worn. Osada, par. 6. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the conveying unit of Kondo detachably attachable to the opening and closing member, in the device of Maeda, as taught by Osada, in order to replace the roller when it becomes worn.
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653